UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-4538



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


WINDELL LONG,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-1281)


Submitted:    January 18, 2007               Decided:   January 22, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Rose Mary Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Windell Long appeals from his 252-month sentence entered

pursuant to his guilty plea to being a felon in possession of a

firearm and possession of a firearm in furtherance of a drug

trafficking    crime.        Long   contends   that    his   designation    for

sentencing purposes as an armed career criminal under 18 U.S.C.

§ 924(e)(1)(2000) is precluded by the Supreme Court’s decision in

Blakely v. Washington, 542 U.S. 296 (2004).

            Long’s     claim   is    foreclosed   by    circuit     precedent.

See United States v. Thompson, 421 F.3d 278, 286 (4th Cir. 2005)

(holding that Blakely’s requirement that facts extraneous to a

prior conviction be found by a jury does not cover the essential

components of a conviction, including integral facts such as the

statutory violation and date of offense), cert. denied, 126 S. Ct.

1463 (2006); United States v. Cheek, 415 F.3d 349, 350 (4th Cir.)

(holding that defendant’s Sixth Amendment right to trial by a jury

was   not   violated    by   district   court’s   reliance     on   his   prior

convictions for purposes of sentencing under the Armed Career

Criminal Act), cert. denied, 126 S. Ct. 640 (2005).               Moreover, on

appeal, Long does not challenge any factual findings regarding the

prior convictions, and he does not dispute the factual basis for

the district court’s conclusions that he was an armed career

criminal. Accordingly, Long’s assertion that his sentence violated

the Sixth Amendment is without merit.                 See United States v.


                                     - 2 -
Collins, 412 F.3d 515, 523 (4th Cir. 2005) (holding that, where

defendant did not dispute any of the facts supporting the career

offender status in district court, there is no constitutional

violation in relying on defendant’s prior convictions).

           Accordingly, we affirm Long’s sentence. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -